Citation Nr: 0637221	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  04-42 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 20 percent 
disabling for diabetes mellitus Type II, with mild peripheral 
neuropathy of the hands and feet.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from September 1964 to May 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which awarded service connection for 
diabetes mellitus type II associated with herbicide exposure 
and assigned a 20 percent rating effective December 2000.   


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran's diabetes mellitus Type II has not required 
regulation of activities.  The veteran does not follow a 
restricted diet.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent disabling for diabetes mellitus Type II have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.119, Diagnostic Code 7913 (2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the veteran filed his service connection claim 
in December 2000.  In a December 2002 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate the original claim for service 
connection for diabetes mellitus, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The letter also 
included information concerning other claims for increased 
ratings, advising him that information showing the condition 
had worsened was necessary.  The letter included a general 
request to advise VA if he has received VA or private 
treatment, which was not specific to any disability being 
claimed.  In his December 2004 substantive appeal, the 
veteran expressed actual knowledge of what the evidence had 
to show to warrant a higher evaluation, and indicated he 
would attempt to obtain such.  No further evidence was 
submitted.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the following: the 
veteran's service personnel and medical records; VA 
outpatient treatment records; reports of VA examination; and 
private medical records.  In his substantive appeal, the 
veteran denied the opportunity to present personal testimony 
in support of his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the veteran.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for a higher 
initial rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; the 
veteran's service personnel and medical records; VA 
outpatient treatment records; reports of VA examination; and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

As an initial matter the Board notes that the veteran 
receives separate ratings for erectile dysfunction and 
diabetic retinopathy associated with diabetes mellitus.  
Thus, any symptomatology related to those disorders cannot be 
considered in the assignment of the rating for diabetes 
mellitus.  See 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran contends that his service-connected diabetes 
mellitus warrants an initial rating in excess of 20 percent 
disabling as his disease requires the use of insulin and is 
currently in poor control.  Service connection for diabetes 
mellitus was awarded in a September 2003 rating decision.  
The RO assigned a 20 percent rating effective December 2000.  
The veteran is appealing the original assignment of the 20 
percent rating.  As such, the severity of the disability at 
issue shall be considered from the initial assignment of the 
disability rating to the present time.  See Fenderson, 12 
Vet. App. at 126. 

The veteran's diabetes mellitus is currently rated as 20 
percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under this Code, a 20 percent rating is assigned for 
diabetes mellitus requiring insulin and restricted diet, or 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119.

A 40 percent rating is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned for diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits a diabetic car providers, plus 
complications that would not be compensated if separately 
evaluated.  A 100 percent rating is assigned for diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would not be 
compensated if separately evaluated.  Id.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's diabetes mellitus more closely 
approximates the criteria for the current 20 percent rating.  

In this regard, an August 1995 Social Industrial Survey noted 
the veteran took glyburide for his diabetes.  He indicated 
that he monitored his blood sugars regularly and believed 
them to be stable.

Upon VA examination in August 2003, the veteran reported 
being diagnosed with diabetes in approximately 1987.  He 
informed the examiner that he started treatment in 1993 in 
the form of an oral glycemic agent for approximately one year 
before switching to insulin to improve control of his blood 
sugars.  The veteran was noted to have sporadic eating habits 
and sporadic testing schedule.  The veteran denied any 
significant change in weight and indicated that he had not 
seen his primary doctor since last November.  The veteran 
denied a history of diabetic ketoacidosis and hypoglycemic 
events.  He had no hospitalizations related to his diabetes.  

The veteran did not have diabetic retinopathy as of April 
2003.  The veteran denied any eye treatments for his 
diabetes.  He also denied persistent tingling or numbness in 
his feet, toe amputations, history of exertional chest pain, 
myocardial infarction, stroke, and diabetic kidney disease.  
Hypertension was noted to pre-exist diabetes with an onset in 
1985.  The veteran did endorse partial erectile dysfunction.  
Physical examination showed the veteran was overweight.  His 
extremities were without cyanosis, clubbing, or edema.  
Microfilament sensation testing was normal.  There were no 
foot sores.  The veteran's glucose was 264, indicating poor 
diabetic control.  

VA outpatient treatment records dated between 2001 and 2004 
show the veteran's diabetes mellitus was consistently in poor 
control.  An entry dated in January 2001 indicates the 
veteran did not have good dietary control and did not 
exercise.  In August 2001, the veteran denied any 
hypoglycemic episodes.  Sensory and feet examination were 
normal in November 2001, November 2002, and October 2003.  An 
entry dated in November 2001 shows the veteran ate 
irregularly and used insulin irregularly.  There was some 
indication the veteran had Huntley's diabetic finger pebbles 
in December 2003; however, this was not confirmed upon VA 
examination in September 2004.

Upon VA examination in September 2004, the veteran indicated 
that he was not on any diabetic diet.  He indicated that he 
was on a "see food" diet, meaning "see food, will eat."  
The veteran reported seeing his primary care provider every 
six months for his diabetes.  There was no limitation or 
restriction of activities from the diabetes.  There was no 
hypoglycemia requiring hospitalization.  The veteran denied 
diabetic ketoacidosis, progressive loss of weight or 
strength, bowel or bladder dysfunction, and kidney problems.  
The veteran did endorse erectile dysfunction with no current 
treatment.  He reported occasionally getting some shooting 
pains in his feet, hands and arms and that sometimes his 
hands go to sleep while he is driving.  The examiner stated 
this gives him a score of three out of eight on the United 
Kingdom diabetic peripheral neuropathy screening tool, in the 
mild diabetic peripheral neuropathy category.  The veteran 
denied any foot ulcers or diabetic skin disease or 
amputations.  The veteran denied history of coronary artery 
disease, cerebrovascular disease, peripheral vascular 
disease, or diabetic gastroparesis.  The Huntley's diabetic 
finger pebbles were noted to have been found to be verruca or 
warts.  

Physical examination revealed the veteran was 234 pounds. The 
extremities were without clubbing, cyanosis, or edema.  
Pulses were normal and symmetrical.  Motor strength was 
normal and symmetrical.  Sensory examination was without 
focal deficits, including monofilament testing of the 
extremities.  Coordination was within normal limits.  
Coordination and reflexes were within normal limits.  The 
veteran was diagnosed with Type II diabetes mellitus being 
treated with insulin three times a day.  The examiner also 
diagnosed mild diabetic peripheral neuropathy of the hands 
and feet according to the United Kingdom diabetic peripheral 
neuropathy screening tool, although he noted that the actual 
monofilament testing was normal on examination.  The examiner 
concluded the veteran was not on a diabetic diet.  

While a 20 percent rating is warranted, there is no evidence 
of record to support an increase to 40 percent disabling.  
There has been no objective manifestation of diabetes 
mellitus requiring a regulation of activities.  38 C.F.R. 
§ 4.119.  Moreover, the veteran has not been on a diabetic 
diet.  Id.  Further, while peripheral neuropathy was 
diagnosed, the objective neurological findings were normal.  
Thus, there are no objective findings of even mild incomplete 
paralysis, neuritis, or neuralgia of any upper or lower 
extremity, and separate ratings for neurological disability 
are not warranted.  See 38 C.F.R. § 4.120, Diagnostic Codes 
8510-8750.

In light of the above, there is no basis for assignment of an 
evaluation, to include "staged" ratings, other than the 20 
percent disability rating which has been assigned.  See 
Fenderson, 12 Vet. App. at 126. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected diabetes mellitus 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2006); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  In this regard, the Board notes that 
the veteran's diabetes mellitus has not required frequent 
inpatient care, nor has it by itself markedly interfered with 
employment.  The assigned 20 percent rating adequately 
compensates the veteran for the nature and extent of severity 
of his diabetes mellitus with mild peripheral neuropathy of 
the hands and feet.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

ORDER

Entitlement to an initial rating in excess of 20 percent 
disabling for diabetes mellitus Type II, with mild peripheral 
neuropathy of the hands and feet is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


